DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
REQUEST FOR CONTINUED EXAMINATION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/03/2021 has been entered.

Information Disclosure Statement
The IDS filed 5/15/2019 has been considered by the Examiner.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Priority of US application 61/329,587 filed 4/30/2010 is acknowledged.
Amendments to the claims are acknowledged.
Claims 1, 3, 7-10, 12-13, 33, 35, 39 and 40 are under examination.
Claims 2, 4-6, 11, 14-32, 34, 36-38, and 41-43 are cancelled.

	

Claim Rejections - 35 USC § 101
The instant rejection is maintained and modified in view of Applicant’s amendments. 
The following rejection is necessitated by the Supreme Court decision in Alice Corp.
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 7-10, 12-13, 33, 35, 39 and 40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claimed invention is directed to a judicial exception, i.e. abstract ideas and natural correlation without significantly more. 
Step 2A Prong One: Identification of Judicial Exceptions
The claim(s) recite(s):
Measure heart rate characteristics or other physiologic measures of an infant and obtain a heart rate index, as in claims 1 and 33.
Measuring levels of one or more biochemical substances, including one or more cytokines, in at least one sample from an infant, as in claims 1 and 33.
Determining a presence of an infective organism or blood culture by using a scoring scheme that assesses  a degree with which one or more biochemical substances is in excess of a target value, as in claims 1 and 33.
Determine an antibiotic therapy when one or more biochemical substances is in excess of a target value, as in claim 33.

The above listed limitations recited in claims 1 and 33 read on steps that can be performed by the human mind and are therefore abstract ideas. The steps of measuring heart rate characteristics, using a scoring mechanism and using threshold values read on using mathematical concepts because measuring rate and comparing values to other values is math.
The specification discloses that the “measuring” can be done by a computer logic (page 4, lines 1-3), by “measuring” the levels of substances against a threshold (page 4, lines 10 and 28) and “measuring” using measuring metrics (page 7, line 32). Therefore the specification supports an embodiment wherein the step of measuring is a data analysis step or a mathematical measuring. The claims are not limited to exclude a mental or mathematical step of measuring.
Claims 1 and 33 are also drawn to a natural correlation between heart rate and septicemia (i.e. obtaining a heart rate index indicative of septicemia) and furthermore, to determining a natural correlation between naturally occurring biochemical substances and an infective organism or infective blood culture. This is judicial exception because the presence of the measured biochemical substances in response to an infective organism or infective blood culture is a natural phenomena. 
Dependent claims 3, 7-10, 12-13, 35, 39 and 40 further limit the judicial exceptions by reciting species of biochemical substance and infectious organisms being determined using the mental steps of claims 1 and 33.
Step 2A: Consideration of Practical Application
Claim 1 recites when one or more biochemical substances is in excess of the target value, administering antibiotic therapy; and administering adjunct therapy when the measuring of levels of biochemical substances reveals a presence of one or more cytokines in excess of a threshold.
Claim 33 recites “the antibiotic therapy being administered based on the determined presence of the infective organism or blood culture.”
The steps of administering are conditional limitations based on determination of infection and therefore the claims do not necessitate an administration step. The claims do not necessitate a practical application of the judicial exceptions. See MPEP 2111.04, section “II. Contingent Limitations.”
Furthermore, (see 35 USC 112(b) rejection below) it is not clear what biochemical substance needs to be determined so as to integrate the judicial exception into a step of administering. Generically determining any biochemical substance in excess of target to administer an antibiotic therapy is merely a step of “apply it.” See MPEP 2106.05(f) which requires that claims include details of how a solution to a problem is accomplished and not merely be a generic application of a judicial exception. A generically determined biochemical substance can not be integrated into a practical application of administering antibody therapy and therefore this step is not a practical application of the recited judicial exceptions. 
The recited judicial exceptions are not integrated into a practical application because the claims do not meet any of the following criteria:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Step 2B: Consideration of Additional Elements and Significantly More
The claims recite limitations not drawn to the judicial exception, which are the “additional elements.” The additional elements are:
	Measuring, via a device configured to monitor or detect heart rate characteristics or physiological measures, heart rate characteristics or other physiologic measures of an infant.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because measuring heart rate or 
Other elements of the method include a non-transitory computer readable medium (as in claim 33) which is a recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. 
Viewed as a whole, these additional claim elements do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 
Response to Arguments
Applicant's arguments filed 08/03/2021 have been fully considered but they are not persuasive. 
Applicants argue (Remarks, page 10, par. 4) that the claims go beyond merely collecting and analyzing information as they are directed towards a system and method of operating a system in a specific way.
In response, the claims are not directed to the operation of a system but rather the implementation of a generically recited computer to process steps that could also be processed by the human mind. See MPEP 2106.05(f) describing that applying an abstract idea on generic computer does not meaningfully limit the claimed exception. Here, the computer is implemented for processing efficiency instead of relying on the human mind. However, the recited steps could be performed as a mental process.

In response, Applicant’s arguments are directed to an abstract idea. Confirming that the measured heart rate index is due to septicemia and knowing when to administer an adjunct therapy are mental process steps. Also, the recited steps of administering antibiotic therapy is a physical step however, it is not clear how the judicial exception is integrated into the step of administering antibiotic therapy. The claim is not clear or specific as to what needs to be determined so as to perform the step of administering antibiotic therapy. See the 35 USC 101 and 35 USC 112(b) rejections above.
Applicants argue that the claims are directed to an inventive concept of using cytokine levels as compared to threshold values to confirm whether a heart rate index is due to septicemia.
In response, Applicant’s arguments are directed to concepts which are an abstract idea because they can be performed mentally. Furthermore, the argued concepts are a natural correlation because recognizing that heart rate and cytokine levels correlate with septicemia is a recognition of a natural principle. These are judicial exceptions and cannot be patented as an invention. Furthermore, the claims are rejected under 35 USC 103(a) because the prior art teaches both heart rate and cytokine levels as indicators of septicemia. At least Pereira (5,627,262) teach that septic shock is correlated with abnormal heart rate (Abstract) and production of various interleukins (IL-1, IL-6 and IL-8)(col. 2, lines 40-55). Interleukins are a type of cytokine. See 35 USC 103(a) rejection below.
Claim Rejections - 35 USC § 112-2nd paragraph
The instant rejection is maintained and modified in view of Applicant’s amendments.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 7-10, 12-13, 33, 35, 39 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites measuring, via a device configured to monitor or detect heart rate, heart rate characteristics and “obtaining a heart rate index indicative of septicemia.” This method step is not clearly recited because it is not clear if “obtaining a heart rate index indicative of septicemia” is being performed via the device or if “obtaining a heart rate index indicative of septicemia” is an additional step to “measuring.” Clarification or grammatical correction is required. 
It is also not clear if “obtaining a heart rate index indicative of septicemia,” is a step drawn to transmitting information (e.g. obtaining an index) or if it is a step of diagnosing septicemia based on the measuring of heart rate or other physiological measure. It is not clear how this limitation of “obtaining a heart rate index indicative of septicemia” is intended to further limit this first step of measuring. Claim 33 recites a similarly worded limitation which also requires clarification.

Claim 1 recites “when the one or more biochemical substances is in excess of the target value, administering antibiotic therapy,” and then the claim goes on to recite “the antibiotic therapy being administered based on the determined presence of the infective organism or blood culture.” It is not clear how this second portion of the step is intended to further limit the claim. It is not clear if the step of administering is performed based on determining that the biochemical substance is in excess of a target value or if the administering is performed based on determining of the infective organism or blood culture.

Claim 1 recites administering adjunct therapy when the measuring of levels of one or more biochemical substances reveals a presence of the one or more cytokines in excess of a threshold value. This step lacks antecedent basis support because there is no step of measuring biochemical substances to “reveal” the presence of one or more cytokines. The previously recited step of measuring includes measuring one or more cytokines and not a step of measuring biochemical substances and then determining if cytokines are included or not so as to “reveal” the presence of cytokines. It is unclear which steps are performed to “reveal a presence of one or more cytokines.” Claim 33 recites a similarly worded limitation which also requires clarification.
Claim 33 recites determine, via the processor, an antibiotic therapy, the antibiotic therapy being administered based on the determined presence of the infective organism of blood culture. It is not clear how this limitation is intended to limit claim 33 because claim 33 is drawn to a computer readable medium

Claim Rejections - 35 USC § 103
	The instant rejection is maintained for reasons of record.	
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
	Claims 1, 3, 7-10, 12-13, 33, 35, 39 and 40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pereira (US 5,627,262) in view of Kumar et al. (J. Infect. Dev. Ctries vol. 3 (2009) pages 437-441; IDS filed 5/15/2019 item 40) and further in view of Cinel et al. (Current opinion in infectious diseases, vol. 20 (2007) pages 345-352).
Pereira (US 5,627,262) teaches determining infectious bacteria and that the endotoxins of the bacteria bind to cells and trigger them to produce TNF-, IL-8, and IL-6 (col. 2, lines 40-46). Pereira makes obvious measuring levels of biochemical substances and determining there is an excess as compared to a target value. Pereira teaches that an excess production of TNF-, IL-8, or IL-6 can evoke septic shock (col. 2, lines 47-53), as in claim 1, 4, 33, 36.
Pereira teaches that when “excessive” interleukins are produced, they can evoke septic shock (col. 2, lines 49-50). Pereira therefore makes obvious comparing cytokine levels to a threshold or target level to determine when the cytokine level is “excessive,” 
Pereira teaches taking blood samples and monitoring heart rate to determine an increase (col. 2, line 22) and blood pressures (i.e. other physiological measures)(col. 11, lines 3-5 and 18-20), as in claims 3, 16, 35 and 43.
Pereira teaches abnormal white blood cell count as an indicator of sepsis from infection (Abstract and Figure 14), as in claim 34.
Pereira makes obvious determining antibiotic dose to eradicate bacteria (col. 2, lines 1-3), as in claim 1 and 33.
Pereira teaches determining and administering antibiotic when bacterial infection causing septic shock is detected (col. 2, lines 9-11)(i.e. determine an infective organism or blood culture), as in claim 1 and 33.
Pereira suggests a target level over which cytokines are in “excess” and therefore indicating septic shock, but Pereira does not specifically teach assessing levels of biochemical substances against a target value, as in claims 1 and 33.
Kumar et al. however teach collecting blood samples including from infants and determining concentration ranges of TNF-associated with severe sepsis (i.e. when biochemical substance or cytokine is in excess of a target value) (page 438, col. 2, par. 6 and Table 1) and correlating the concentration of TNF-with the type of microbial infection of gram- negative, positive or fungal (Table 3), as in claims 1, 3, 7, 8, 9, 10, 33, 39, and 40.
Kumar et al. teach base line concentrations of TNF-page 438, col. 2, par. 6) and normal levels of TNF (page 440, col. 1, par. 4), i.e. no growth, as in claim 12. 
for different ages which makes obvious assigning a score, as in claim 13.
Pereira in view of Kumar et al. do not teach determining or administering adjunct (or adjuvant) therapy, as in claims 1 and 33.
Cinel et al. teach increase in TNF-(page 347, col. 1, par. 2) as an indicator of sepsis and administering adjuvant therapy by occasional use of hydrocortisone therapy (page 349, col. 2, par. 4) and activated protein C (page 349, col. 2, par. 5), as in claims 1 and 33. 
Cinel et al. also teach oxygen therapy as a supplement (Figure 2), i.e. an adjunct therapy, as in claims 1 and 33. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the method of Periera for determining sepsis resulting from infection with the method of Kumar et al. who teach determining ranges of TNF-associated with different infection types and ages of children including infants.  Kumar et al. provide motivation by teaching that sepsis is a significant cause of morbidity (page 437, col. 1, par. 1). One of skill in the art would have had a reasonable expectation of success at combining the teachings of Pereira and Kumar et al. because both are concerned with the detection and diagnosis of sepsis as correlated with at least TNF-
Applying the KSR standard of obviousness to Pereira in view of Kumar et al. and Cinel et al. it is concluded that the combination of the references represents a combination of known elements which yield the predictable result.  At the time of invention, a practitioner could have combined the teachings of Pereira for .
Response to Arguments
Applicant's arguments filed 08/03/2021 have been fully considered but they are not persuasive. 
Applicants argue that the cited prior art does not teach determining a presence of an infective organism or blood culture by using a scoring scheme that assesses a degree with which one or more biochemical substances is in excess of a target value.
In response, the above is an obviousness rejection wherein the combination of cited references either suggests or makes obvious the argued limitations. Pereira (5,627,262) teaches that production of various interleukins (TNF-alpha, IL-1, IL-6 and IL-8)(col. 2, lines 40-55), which are a type of cytokine, results during sepsis. Pereira teaches that when “excessive” interleukins are produced, they can evoke septic shock (col. 2, lines 49-50). Perieira therefore suggest comparing cytokine levels to a threshold or target level to determine when the cytokine level is “excessive.” Furthermore, Kumar teaches determining concentration ranges of TNF-alpha associated with severe sepsis (page 438, col. 2, par. 5 and Table 1) which makes obvious assessing a degree with which one or more biochemical substances is in excess of a target value to determine sepsis. 

Other Relevant Prior Art
Slotman (US 2008/0311554) teaches first determining baseline or reference measurements of cytokine and heart rate used to diagnose sepsis.

E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anna Skibinsky/
Primary Examiner, AU 1631